Citation Nr: 1756318	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-09 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) in excess of the (n) rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.O.


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) from August 2010 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts denied SMC based on loss of use.  The Veteran and his spouse testified at a hearing held at the RO before the undersigned in September 2012.  In November 2012, the Board granted SMC at the (n) rate and remanded SMC in excess of the (n) rate for additional development.  Review of the claims file at this time reveals that adjudication may proceed.  This matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c). 

FINDING OF FACT

The Veteran does not have any service-connected disability involving either upper extremity to include the hands, either foot, any visual impairment, any hearing impairment, or any loss of sphincter control, and he is not permanently bedridden or so helpless as to be in need of regular aid and attendance due to service-connected disabilities other than loss of use of both lower extremities above the knee which formed the basis of his current award of SMC at the (n) rate.


CONCLUSION OF LAW

The criteria for SMC in excess of the (n) rate are not met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.350, 3.352 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must precede initial adjudication or at least be before subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board's November 2012 decision included a finding that the Veteran had not been provided "appropriate ... notice" concerning SMC.  This deficiency was not prejudicial to him for SMC to the (n) rate because this benefit was granted.  For SMC in excess of the (n) rate, this deficiency has been cured.  A March 2017 letter indeed provided the Veteran full notification.  Subsequent adjudication via the July 2017 supplemental statement of the case set forth the applicable law.  VA treatment records are available.  No private treatment records are available, but there is no indication that any exist.  Finally, several statements from the Veteran's family members are available.  He also has undergone several VA medical examinations.

Neither the Veteran nor his representative has raised any deficiencies regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  Based on the aforementioned, there further has been at least substantial compliance with the Board's previous remand directives concerning them.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  The same is true concerning all other remand directives as well.

Finally, the issues on appeal must be explained and the submission of outstanding pertinent evidence must be suggested at a hearing.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the September 2012 hearing, the undersigned identified SMC as being on appeal.  The Veteran then answered questions, and his spouse and representative provided additional testimony, about his loss of use and the challenges it causes him.  No explanation of SMC was provided by the undersigned, but it nevertheless is clear given the aforementioned that he was aware such loss and challenges are of primary import.  The undersigned did not suggest the submission of outstanding pertinent evidence because none was identified.  Yet some was submitted by the Veteran, as well as procured on his behalf, following the hearing.  

II.  The Merits

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated under the Rating Schedule.  38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  SMC at the (k) rate is the basic level.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  Higher levels of SMC are at the (l) through (s) rates.  38 U.S.C. §§ 1114(l-s); 38 C.F.R. §§ 3.350(b-i).  The Veteran currently is in receipt of SMC at the (n) rate.  At issue is whether he is entitled to SMC at an even higher rate.  The only rates higher than (n) are (o), (p), and (r) (as the (s) rate is an aberration in the pattern of increasing compensation as the alphabetical letter progresses).  38 U.S.C. §§ 1114(n-r).  

SMC at the (o) rate is payable for:  (1) anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (2) when two or more of the rates (l) through (n) are warranted, with no disability being considered twice; (3) bilateral deafness rated at 60 percent or more (when the hearing impairment in either one or both ears is service-connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; or (4) service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more (when the hearing impairment in either one or both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 U.S.C. § 1114(o); 38 C.F.R. § 3.350(e)(1).

With respect to two or more of the rates (l) through (n) being warranted for SMC at the (o) rate, SMC at the (l) rate is payable for:  (1) anatomical loss or loss of use of both feet; (2) anatomical loss or loss of use of one hand and one foot; (3) blindness in both eyes with visual acuity of 5/200 or less; (4) being permanently bedridden; or (5) being so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  Concentric contraction of the field of vision beyond 5 degrees in both eyes is the equivalent of 5/200 visual acuity.  38 C.F.R. § 3.350(b). 

SMC at the (m) rate is payable for:  (1) anatomical loss or loss of use of both hands; (2) anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; (3) anatomical loss or loss of use of one arm and of one leg at a level, or with complications, preventing natural elbow and knee action with prosthesis in place; (4) blindness in both eyes having only light perception; or (5) blindness in both eyes which results in being so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(m); 38 C.F.R. § 3.350(c).

SMC at the (n) rate is payable for:  (1) anatomical loss or loss of use of both arms at a level, or with complications, preventing natural elbow action with prosthesis in place; (2) anatomical loss of both legs so near the hip as to prevent use of a prosthetic appliance; (3) anatomical loss of one arm and one leg so near the shoulder and hip as to prevent use of a prosthetic appliance; or (4) anatomical loss of both eyes or blindness without light perception in both eyes.  38 U.S.C. § 1114(n); 38 C.F.R. § 3.350(d).  

Through the combination of loss of use of both legs and helplessness, paralysis of both lower extremities together with loss of anal and bladder sphincter control merits payment of SMC at the maximum (o) rate.  38 C.F.R. § 3.350(e)(2).  Loss of sphincter control exists even if incontinence has been overcome.  Id.  Payment of SMC at the maximum (o) rate also is merited for loss of use of two extremities combined with helplessness, to include from absolute deafness and nearly total blindness and from very severe multiple injuries producing total disability outside of useless extremities.  38 C.F.R. § 3.350(e)(4).  Determinations must be based upon separate and distinct disabilities.  38 C.F.R. § 3.350(e)(3).  

SMC (p) bumps up the rate assigned under other provisions in half step or whole step increments.  38 U.S.C. § 1114(p); 38 C.F.R. § 3.350(f).  A half step rate between (n) and (o) is assigned for anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place with anatomical loss of one arm so near the shoulder as to prevent use of a prosthesis appliance, for example.  38 C.F.R. § 3.350(f)(1)(xii).  Other bump ups, to include in excess of the (n) rate but in no event higher than (o), occur for blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 C.F.R. § 3.350(f)(2).  Further, additional disability or disabilities independently ratable at 50 percent or more warrants the assignment of the next highest half step rate.  38 C.F.R. § 3.350(f)(3).  In no event can the rate be higher than (o), however.  Id.

Similarly, additional disability or disabilities independently ratable at 100 percent without consideration of total disability based on individual unemployability warrants the assignment of the next highest whole step rate.  38 C.F.R. § 3.350(f)(4).  In no event can the rate be higher than (o), however.  Id.  The additional disability or disabilities must be separate and distinct as well as involve different anatomical segments or bodily systems from those used to achieve SMC at the (l) through (n) rate or an half step rate.  38 C.F.R. §§ 3.350(f)(3-4).  Finally, the next highest half step or whole step rate is assigned for anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities.  38 C.F.R. § 3.350(f)(5).

SMC at the (r) rate concerns special aid and attendance.  38 U.S.C. § 1114(r); 38 C.F.R. § 3.350(h).  It is an additional allowance available when not hospitalized at government expense.  38 C.F.R. § 3.350(h).  To qualify under the (r)(1) or the (r)(2) rate, receipt of the (o) rate, the maximum rate under (p), or an intermediate rate between the (n) and (o) rates plus a (k) rate is required.  38 U.S.C. § 1114(r); 38 C.F.R. § 3.350(h).  The need for regular aid and attendance also is required to qualify under the (r)(1) and (r)(2) rates.  Id.  The need for a still higher level of care further is required to qualify under the (r)(2) rate.  Id.  Payment of the additional allowance is made whether the need for regular aid and attendance or a higher level of care formed a partial basis for entitlement to the maximum (o) or (p) rate or is an independent factual determination.  38 C.F.R. § 3.350(h)(1).  

To be deemed so helpless as to be in need of regular aid and attendance, there must be at least one of the following:  (1) an inability to dress or undress or to keep ordinarily clean and presentable independently; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) an inability to feed independently through loss of coordination of upper extremities or through extreme weakness; (4) an inability to attend to the wants of nature; or (5) incapacity, either physical or mental, that requires care or assistance on a regular basis to protect from hazards or dangers incident in the daily environment.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  Being bedridden also is a proper basis for such a determination.  38 C.F.R. § 3.352(a).  The need does not have to be constant.  Id.

Need of an even higher level of care means that there is a need for personal health-care services provided on a daily basis in the home by a person who is licensed to provide them or who provides them under the regular supervision of a licensed health-care professional. 38 U.S.C. § 1114(r)(2); 38 C.F.R. § 3.352(b)(2). Personal health-care services include, but are not limited to, physical therapy, administration of injections, placement of indwelling catheters, the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform. Id. A licensed health-care professional includes, but is not limited to, a doctor of medicine or osteopathy, a registered nurse, a practical nurse, or a physical therapist. Id.

Being under the regular supervision of a licensed health-care professional means that an unlicensed person is following a regimen of personal health-care services prescribed by such professional and that consultation with this professional, whether in person or via telephone, occurs at least once each month to monitor the regimen.  38 C.F.R. § 3.352(b)(3).  A relative or other member of the household is not exempt from the requirement to be a licensed health-care professional or under the regular supervision one.  38 C.F.R. § 3.352(b)(4).  The aforementioned provisions relating to the need for an even higher level of care are strictly construed.  38 C.F.R. § 3.352(b)(5).  Indeed, the need for such care must be clearly established and the amount of services required on a daily basis must be substantial.  Id.  Without it, hospitalization, nursing home care, or other residential institutional care would be required.  38 U.S.C. § 1114(r)(2); 38 C.F.R. § 3.352(b)(1)(iii).  

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

According to the Veteran's most recent rating codesheet, he is service-connected for malaria (0%), a shell fragment wound scar on the sole of his left foot (0%), diabetes mellitus (20%), dysarthria (30%), loss of use of both lower extremities above the knee (formerly right and left lower extremity hemiparesis) (100%), and posttraumatic stress disorder (PTSD) (100%).  He is not service-connected for any disability involving either upper extremity.  He also is not service-connected for hearing or visual impairment of any severity, although the medical evidence shows he has both.  The next way for him to qualify for SMC at the (o) rate is to merit two or more of the rates (l) through (n), with no disability being considered twice.  

The Board's November 2012 rating decision granting SMC at the (n) rate was based on the Veteran's service-connected lower extremity disabilities.  Specifically, he was found to have loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  This merits SMC at the (m) rate.  Yet, a bump up to the next highest whole step rate of (n) was assigned pursuant to SMC (p) in light of his additional service-connected PTSD disability independently ratable at 100 percent.  Factoring out the Veteran's service-connected lower extremity disabilities so they are not considered twice, he does not qualify for SMC at the (l), (m), or (n) rates.  No service-connected disabilities remain for consideration related to his lower extremities to include his legs and feet.

As such, anatomical loss or loss of use with respect to the feet and legs cannot be found.  It is reiterated that the Veteran does not have any service-connected disabilities related to visual impairment of any severity or to his upper extremities to include his arms as well as his hands.  As such, neither blindness nor anatomical loss of the eyes can be found.  Anatomical loss or loss of use with respect to the hands and arms also cannot be found.  That leaves being permanently bedridden and being so helpless as to be in need of regular aid and attendance.  With respect to being permanently bedridden, voluntarily taking to bed or having rest in bed prescribed by a physician for the greater or lesser part of the day to promote convalescence or cure is not sufficient.  38 C.F.R. § 3.352(a).  

VA medical examinations from November 2005 to August 2010 indicate that the Veteran uses a wheelchair.  Statements from family members and medical professionals who have treated him dated from August 2010 to October 2012 him confirm the same.  He was able to attend the September 2012 hearing held at the RO.  The most recent evidence, an October 2013 VA discharge summary, conveys that he was admitted for several days of respite care.  It discusses his usual routine, which includes attending adult day health care three times per week.  All indications as of then, in sum, are that the Veteran did not remain in bed.  To the extent there has been any change in this regard since, no evidence of such was submitted by him or his representative despite having ample opportunity to do so.

With respect to being so helpless as to be in need of regular aid and attendance without consideration of the Veteran's service-connected lower extremity disabilities, no remaining service-connected disabilities are of such nature as to require a special prosthetic or orthopedic appliance.  The inability to feed independently through loss of upper extremity coordination or extreme weakness also is not found.  No remaining service-connected disabilities affect these extremities, and there is no indication that the Veteran's service-connected malaria or diabetes mellitus causes weakness of any severity.  PTSD, dysarthria, and a left foot scar are irrelevant in this regard.  The inability to dress or undress or to keep ordinarily clean and presentable independently as well as the inability to attend to the wants of nature next cannot be found.

The aforementioned medical and lay evidence makes clear that the Veteran does require substantial assistance with dressing/undressing, grooming, bathing, and toileting.  However, this has been attributed to his service-connected lower extremity disabilities which are not in consideration at this time or to residuals of his cerebrovascular accidents (CVAs) which have not been service-connected as associated with service-connected diabetes mellitus.  Requiring care or assistance to protect from hazards or dangers incident in the daily environment due to physical or mental incapacity finally is not found.  There is no evidence that the Veteran's malaria and left foot scar impact his protective abilities in any manner.  The noncompensable rating assigned to each confirms how little they impact him.  

Although the Veteran's service-connected dysarthria is significant as confirmed by the 30 percent rating assigned to it, he is able to communicate on a basic level.  He was able to provide testimony at the September 2012 hearing.  It follows that he would be able to protect himself by calling for help in handling a hazard or danger incident in the daily environment if needed.  There is no evidence that the Veteran's service-connected diabetes mellitus by itself is uncontrolled or problematic.  For example, the medical and lay evidence does not include descriptions of episodes of ketoacidosis or hypoglycemic reactions resulting in symptoms inhibiting protection such as shaking, dizziness, weakness, fatigue, or confusion.  Dizziness has been referenced, but it was attributed to causes other than diabetes mellitus.  

Confusion and memory loss finally also have been referenced.  A VA neuropsychological evaluation indeed was performed in February 2010 due to progressive memory decline.  As one example, the Veteran's wife stated that his common sense judgment for things like touching a hot stove or standing at the edge of stairs had changed.  Testing revealed that his memory skills were somewhat improved over previous evaluations, however.  Yet he still had difficulty with executive functioning and an overall slowed speed.  All indications were suggestive of vascular dementia, but the Veteran is not service-connected for this disability.  Any argument that it is associated with his service-connected diabetes mellitus is not entertainable here.   His service-connected PTSD was thought to exacerbate his deficits.  No determination was made as to how much.  All indications otherwise suggest any exacerbation is minimal.  

The Veteran has been in receipt of his 100 percent rating for PTSD since 1987.  Concurrent rating decisions dated do not show significant confusion or memory impairment.  Periods of impaired concentration were acknowledged, but other symptoms including insomnia, flashbacks, depression, irritability, and poor frustration tolerance were far more problematic as they led to an inability to work and frequent hospitalization.  In the late 1990's, the Veteran suffered his CVAs.  The medical evidence demonstrates that his confusion and memory impairment became issues thereafter.  Without meeting any of the applicable criteria for regular aid and attendance, he cannot be deemed so helpless as to be in need of it.  

To the extent there has been any change with respect to the aforementioned discussion about the need for aid and attendance since the time of the most recent evidence, nothing was submitted by the Veteran or his representative.  He, in sum, does not qualify for SMC at the (o) rate based on meriting two or more of the rates (l) through (n).  That leaves loss of use of both legs coupled with helplessness.  Such loss of use is established.  Yet, helplessness is not found.  While the Veteran needs help with toileting, the medical evidence makes clear that this is due to difficulty maneuvering to transfer.  No mention was made of loss of any sphincter control.  That the Veteran is not service-connected for any hearing or visual impairment once again is reiterated.  Even if he was, the medical evidence does not indicate that his impairments approach anything close to deafness or blindness.  

Very severe multiple injuries producing total disability outside of useless extremities lastly does not exist.  Even though it does not render him incapable of protecting himself from hazards or dangers incident to his daily environment, the Veteran's PTSD is very severe.  His symptoms, which were discussed above, indeed were deemed sufficient to assign the maximum 100 percent rating.  This discussion confirms that none of his other service-connected disabilities that remain for consideration qualify as very severe, however.  Other than dysarthria, ratings far less than the maximum or noncompensable indeed have been assigned.  The maximum rating for dysarthria has been assigned, but even in combination with PTSD there is no evidence that the Veteran is totally disabled.

The Veteran, in summary, is not entitled to SMC at the (o) rate.  Turning to SMC (p), the above discussion confirms that he cannot be assigned a rate in excess of (n).  That he is not service-connected for any disability involving either upper extremity to include his hands, any visual or hearing impairment, or any disability involving his feet is reiterated in this regard.  SMC (p) already has been assigned on the basis of an additional disability independently ratable at 100 percent, so there is no need to address the half step lesser benefit from the same being independently ratable at 50 percent.  Finally, no combination of anatomical loss or loss of use of three extremities is possible.  Only two of the Veteran's extremities, his legs, are affected by a service-connected disability.  Neither arm is affected.

Turning lastly to SMC at the (r) rate, lengthy discussion is unnecessary.  The Veteran is not in receipt of SMC at the (o) rate.  SMC (p) allows for the assignment of the (o) rate at maximum, but use it has bumped up his rate only to (n).  The intermediate rate between (n) and (o) lastly cannot be assigned to him.  Further, he is not in receipt of SMC at the (k) rate.  There is no indication that he should be in receipt of this rate.  SMC at the (k) rate for a male veteran indeed is warranted for anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness in both ears having absence of air and bone conduction, or complete organic aphonia with constant inability to communicate by speech as a result of service-connected disability.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  Per the medical evidence, the Veteran has none of these problems.

The threshold requirement for SMC at the (r) rate, in sum, has not been met. As such, discussion of whether or not the other criteria for this benefit are met is unnecessary.  This is true notwithstanding that the medial evidence shows the Veteran gets assistance with activities of daily living from a home health aide a few times per week as well as his family, particularly his wife, constantly.  The Board appreciates the great difficulty his service-connected disabilities pose.  However, he is in receipt of SMC at the (n) rate to compensate for this difficultly.  The Board concludes that even more compensation in the form of SMC in excess of the (n) rate is not warranted.  This conclusion is based on the preponderance of the evidence, so there is no benefit of the doubt to afford to the Veteran.  His claim is denied.


ORDER

SMC in excess of the (n) rate is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


